DETAILED ACTION
Claims 27-46 are pending. Claims 1-26 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed on 04/22/2021, with respect to the rejection(s) of claim(s) 27-46 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pinheiro et al. (US2011/0199905, Pinheiro hereinafter, cited on previous action) and further in view of Cormier et al. (US2008/0182614, Cormier hereinafter, cited on previous action). 

As to claim 27: Pinheiro discloses congestion/overload control method comprising: 
obtaining, by a gateway device, a congestion/overload control parameter associated with an access point name indicating a user equipment (UE) group (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.); 
determining, by the gateway device, the congestion/overload control parameter is reached or exceeded (see at least paragraphs [0188] and [0210], SGSN/MME/VLR detects a possible congestion situation.); 
rejecting, by the gateway device, a session request message associated with the access point name from a terminal device by sending a reject message indicating a see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network and SGSN/MME may append a backoff time to the reject message.).
Pinheiro does not explicitly disclose deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded.
However Cormier discloses deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0054], disabling (or deleting) active PDP contexts (or a session) as necessary in accordance with the maximum number of PDP contexts supported by the network interpreted as when number of PDP contexts reached the maximum number supported by network, an active PDP context will be disabled to thereby delete a session.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement disabling active PDP context, as taught by Cormier, into the invention of Pinheiro in order to facilitate handoff (see Cormier, paragraphs [0054]).
As to claim 28: Pinheiro and Cormier disclose the method according to claim 27. Pinheiro further discloses wherein obtaining, by the gateway device, the congestion/overload control parameter comprises: receiving, by the gateway device, the congestion/overload control parameter from a mobility management network element (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.).

As to claim 29: Pinheiro and Cormier disclose the method according to claim 27. Pinheiro further discloses wherein obtaining, by the gateway device, the congestion/overload control parameter comprises: obtaining, by the gateway device, the congestion/overload control parameter from configuration information stored on the gateway device (see at least paragraph [0061], managing and storing context of WTRUs.).

As to claim 30: Pinheiro and Cormier disclose the method according to claim 27. Pinheiro further discloses wherein obtaining, by the gateway device, the congestion/overload control parameter comprises: obtaining, by the gateway device, the congestion/overload control parameter from a database (see at least paragraph [0061], managing and storing context of WTRUs.).

As to claim 31: Pinheiro and Cormier disclose the method according to claim 27. Pinheiro further discloses wherein the congestion/overload control parameter is a maximum access rate of the access point name (see at least paragraph [0179], congestion is large scale attach requests and with connection requests (interpreted as maximum access rate).).

As to claim 32: Pinheiro and Cormier disclose the method according to claim 27. Pinheiro further discloses wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).

As to claim 33: Pinheiro discloses a gateway device comprising: a processor (see at least paragraph [0052], SGSN includes a processor); and a computer readable storage medium storing (see at least paragraph [0052], SGSN includes a memory) programming for execution by the processor, the programming including instructions to carry out steps comprising: 
obtaining a congestion/overload control parameter associated with an access point name indicating a user equipment (UE) group (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.); 
determining the congestion/overload control parameter is reached or exceeded (see at least paragraphs [0188] and [0210], SGSN/MME/VLR detects a possible congestion situation.); 

rejecting a session request message associated with the access point name from a terminal device by sending a reject message indicating a back-off time to the terminal see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network and SGSN/MME may append a backoff time to the reject message.).
Pinheiro does not explicitly disclose deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded.
However Cormier discloses deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0054], disabling (or deleting) active PDP contexts (or a session) as necessary in accordance with the maximum number of PDP contexts supported by the network interpreted as when number of PDP contexts reached the maximum number supported by network, active PDP context will be disabled to thereby delete a session.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement disabling active PDP context, as taught by Cormier, into the invention of Pinheiro in order to facilitate handoff (see Cormier, paragraphs [0054]).
As to claim 34: Pinheiro and Cormier disclose the gateway device according to claim 33. Pinheiro further discloses wherein obtaining the congestion/overload control parameter associated with the access point name comprises: receiving the congestion/overload control parameter from a mobility management network element (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.).

As to claim 35: Pinheiro and Cormier disclose the gateway device according to claim 33. Pinheiro further discloses wherein the obtaining a congestion/overload control parameter associated with the access point name comprises: obtaining the congestion/overload control parameter from configuration information stored locally (see at least paragraph [0061], managing and storing context of WTRUs.).

As to claim 36: Pinheiro and Cormier disclose the gateway device according to claim 33. Pinheiro further discloses wherein obtaining the congestion/overload control parameter associated with the access point name comprises: obtaining the congestion/overload control parameter from a database (see at least paragraph [0061], managing and storing context of WTRUs.).

As to claim 37: Pinheiro and Cormier disclose the gateway device according to claim 33. Pinheiro further discloses wherein the congestion/overload control parameter is maximum access rate of the access point name (see at least paragraph [0179], congestion is large scale attach requests and with connection requests (interpreted as maximum access rate).).

As to claim 38: Pinheiro and Cormier disclose the gateway device according to claim 33. Pinheiro further discloses wherein the back-off time indicates a time range in which see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).

As to claim 39: Pinheiro discloses a congestion/overload control system comprising: a mobility management network element configured to: 
receive a session request message associated with an access point name from a terminal device, wherein the access point name indicates a user equipment (UE) group (see at least paragraph [0178], attach request from MTC devices); 
send the session request message to a gateway device (see at least paragraphs [0179 and [0214], The SGSN/MME/VLR may accept an Attach Request of a specific MTC device.); 
the gateway device configured to: obtain a congestion/overload control parameter associated with the access point name (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.); 
determine the congestion/overload control parameter is reached or exceeded (see at least paragraphs [0188] and [0210], SGSN/MME/VLR detects a possible congestion situation.); 
reject the session request message by sending a reject message indicating a back- off time to the terminal device through the mobility management network element (see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network and SGSN/MME may append a backoff time to the reject message.).
Pinheiro does not explicitly disclose deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded.
However Cormier discloses deleting, by the gateway device, a session associated with the access point name in response to determining the congestion/overload control parameter is reached or exceeded (see at least paragraph [0054], disabling (or deleting) active PDP contexts (or a session) as necessary in accordance with the maximum number of PDP contexts supported by the network interpreted as when number of PDP contexts reached the maximum number supported by network, active PDP context will be disabled to thereby delete a session.).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to implement disabling active PDP context, as taught by Cormier, into the invention of Pinheiro in order to facilitate handoff (see Cormier, paragraphs [0054]).

As to claim 40: Pinheiro and Cormier disclose the system according to claim 39. Pinheiro further discloses wherein the gateway device is configured to receive the congestion/overload control parameter from the mobility management network element (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.).

As to claim 41: Pinheiro and Cormier disclose the system according to claim 39. Pinheiro further discloses wherein the gateway device is configured to obtain the congestion/overload control parameter from configuration information stored locally (see at least paragraph [0061], managing and storing context of WTRUs.).

As to claim 42: Pinheiro and Cormier disclose the system according to claim 39. Pinheiro further discloses wherein the gateway device is configured to obtain the congestion/overload control parameter from a database (see at least paragraph [0061], managing and storing context of WTRUs.).

As to claim 43: Pinheiro and Cormier disclose the system according to claim 39. Pinheiro further discloses wherein the congestion/overload control parameter is maximum access rate of the access point name (see at least paragraph [0179], congestion is large scale attach requests and with connection requests (interpreted as maximum access rate).).

As to claim 44: Pinheiro and Cormier disclose the system according to claim 39. Pinheiro further discloses wherein the back-off time indicates a time range in which a request associated with the access point name shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).

As to claim 45: Pinheiro and Cormier disclose the system according to claim 39. Pinheiro further discloses wherein mobility management network element is configured to: obtain a congestion/overload control policy associated with a user equipment (UE) group (see at least paragraphs [00179]-[0188], implicit teaching of obtaining congestion situation by SGSN/MME in order to detect congestion situation associated with access point name or base station including group of MTC devices.); determine the congestion/overload control policy is met (see at least paragraphs [0188] and [0210], SGSN/MME/VLR detects a possible congestion situation.); and reject an access request from a terminal device belonging to the UE group by sending a second reject message to the terminal device (see at least paragraphs [0184]-[0185] and [0188], reject an attach message when the MTC device attempts to connect (attach) to the network.).

As to claim 46: Pinheiro and Cormier disclose the system according to claim 45. Pinheiro further discloses wherein the second reject message indicates a second back-off time, and the second back-off time indicates a time range in which an access request associated with the UE group shall not be initiated (see at least paragraph [0185], the SGSN/MME may append a backoff time to the reject message. The MTC device may not re-initiate a similar connection or attach request until after the backoff time has expired.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 8588056) discloses Elimination of unwanted packets entering a restricted bandwidth network.
Upp et al. (US 20070147398) discloses Method and system for setting up a media session in a telecommunications network.
Oh et al. (US 20070127381) discloses Congestion control access gateway and congestion control method for the same.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464